      Case 1:18-cv-08455-AJN-SDA Document 111 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   9/2/2020

 Travelers Property Casualty Company of America,

                        Plaintiff,
                                                                              18-cv-8455 (AJN)
                –v–
                                                                                   ORDER
 Bilotta Home Center, Inc., et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

       In its Order of April 20, 2020, the Court adopted the parties’ proposed briefing schedule
for summary judgment motions, which called for affirmative motion papers to be filed by July
30, 2020. No party has filed a motion for summary judgment. The parties are directed to file a
joint status report no later than September 11, 2020.

       SO ORDERED.


Dated: September 2, 2020                          __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
